Title: From George Washington to William Washington, 27 September 1798
From: Washington, George
To: Washington, William

 

Dear Sir,
Mount Vernon 27 Sep. 1798

Late this afternoon Major Simons presented me with your letter of the 22d of July; and anxious to proceed on his journey, proposes to continue it in the morning early: this allows me but little time to say any thing, when I wished to have said a great deal to you.
I have never yet heard whether you have accepted, or declined, your late appointment. The crisis is important, and if the French persevere in their inequitious and nefarious plans; the friends to the Government & Constitution of this Country however desirous they may be of retirement, will be obliged to come forward, and it is better to do it in the first instance, under advantages, than in the hour of necessity, when there is no alternative. This consideration, accompanying my wishes, induce me to hope that I shall see you as a Coadjuter in the Field.
It is to me, a matter of sore regret that the Recruiting service has not commenced, and more astonishing yet, that the Regimental Officers for the Augmented Corps are not appointed.
It has been said (but on what authority I am unable to inform you) that the twelve Regiments, under the Act for augmenting the force of the United States, will be proportioned among them; whereof Virginia, the two Carolinas, Georgia, Tennessee & Kentucky, will be called upon for four; & perhaps the additional Troops of Cavalry. If this plan should be adopted, I presume each of these states will be called upon for a certain part. I do not mean that the authority of the State will be required to furnish them—but that, so many Men will be recruited in each, & furnish Officers in proportion thereto.
To you, I need not remark how all important it is, to get well known & well tried Officers in the several grades—or if that cannot be accomplished—to obtain Gentlemen (not from favor or affection, but from real fitness of character⟨)⟩ to come forward. On a presumption that the aforementioned plan may be adopted, & that no further, or unnecessary delay may take place, let me entreat you, to give me the names of such Gentlemen as you think would fill, with honor & dignity, the several grades of Regimental Officers, in South Carolina—and as far as you are acquainted with them, of North Carolina & Georgia also—annexing the Rank to

the name, and in the order (of each grade) you conceive they are entitled to preference—that is to say—supposing four Captains only should be the proportion of South Carolina, and you give eight, number them one, two & so on. the same of the field Officers & Subalterns. And let me hear from you as soon as possible, by Post.
I write, as you will readily perceive, in much haste; but if I am understood, it is sufficient. I pray you to present me in respectful terms to Mrs Washington, and be assured of the friendship and affectionate regard of Dear Sir—Your Obedt Hble Servt

Go: Washington

